DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    EAGLE EYE DEVELOPMENT, LLC., LELAND BERTSCH, JANE
         BERTSCH, JANET SCHOLL and JON WAGNER,
                       Appellants,

                                     v.

                          BRUCE ROEMMICH,
                              Appellee.

                               No. 4D19-1967

                          [December 26, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nicholas Richard Lopane, Judge; L.T.
Case No. CACE-17-023130 (03).

  Steven M. Canter and Peter T. Mavrick of Mavrick Law Firm, Fort
Lauderdale, for appellants.

   Jay M. Levy of Jay M. Levy, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.